Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of applicants’ amendments, remarks and the declaration under 37 C.F.R. 1.132 submitted January 21, 2021 is acknowledged.
Numbering of the Claims
Claim 5 was numbered as claim 1 in the claim set submitted September 21, 2020. A correction is required. 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9-12, 18, 20 and 34 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by PubChem CID 44825833. 
PubChem CID 44825833 reveal that compound  
    PNG
    media_image1.png
    178
    244
    media_image1.png
    Greyscale
has been known and on sale since 2010 for various biological test.  As to claims 9-12, note, the claim would read on the compound with ml=0. Claim 18 and 20 are construed as read on the .
Claim(s) 1, 3, 5, 7, 9-12 and 34 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by PubChem CID 44825878.
PubChem CID 44825878 reveal that compound  
    PNG
    media_image2.png
    148
    262
    media_image2.png
    Greyscale
has been known and on sale since 2010 for various biological test.  As to claims 9-12, note, the claim would read on the compound with ml=0. As to claim 34, note, those composition of the compound with a solvent/carrier, such as water, used for biological test, would meet the limitation of “pharmaceutically acceptable excipient”. As to the limitation of  “A pharmaceutical composition”, note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, those composition used in .
Claim(s) 1, 3, 5, 7, 9-12, 18, 20 and 34 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by PubChem CID 44825873.
PubChem CID 44825873 reveal that compound 
    PNG
    media_image3.png
    141
    216
    media_image3.png
    Greyscale
 has been known and on sale since 2010 for various biological test.  As to claims 9-12, note, the methoxyl group would read on heteroalkyl as herein defined for R3B .See, application for the definition of “heteroalkyl”. Claim 18 and 20 are construed as read on the searched species as the benzyl group is considered a substituted aryl. As to claim 34, note, those composition of the compound with a solvent/carrier, such as water, used for biological test, would meet the limitation of “pharmaceutically acceptable excipient”. As to the limitation of  “A pharmaceutical composition”, note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, those composition used in the biological test would be capable of performing the intended use, a pharmaceutical composition as it contain only pharmaceutical acceptable excipients.
Response to the Arguments
The declaration under 37 CFR 1.130(a) filed on January 21, 2021 is sufficient to overcome the rejection of claims 1, 3, 5, 7, 9-12, 18, 20 and 34 based on Sahn et al. The .
Applicants’ amendments and remarks submitted January 21, 2021 have been fully considered, but are moot in view of the new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627